Jenks, J.:
These are actions against a municipal corporation for negligence in the care of a street. The woman complains that while walking thereon in the daytime she fell and was injured'by falling or "slipping into a depression in the sidewalk, which was about fifteen feet wide. The testimony for the plaintiff shows that the depression, which was near the .curb, was four feet long, eleven inches wide, *65three and one-hálf inches deep, and had existed for several years. I think that Hamilton v. City of Buffalo (173 N. Y. 72) must control.
The judgment and order should be reversed, and a new trial ordered, costs to abide the event.
Goodrich, P. J., Bartlett, Woodward and Hooker, JJ., concurred.
Judgments and orders of the Municipal Court reversed and new trials ordered, costs to abide the event.